Citation Nr: 1219384	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the period prior to June 29, 2011, for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease. 

2.  Entitlement to an evaluation in excess of 30 percent for the period from June 29, 2011, for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.

3.  Entitlement to an evaluation in excess of 20 percent for the period from April 7, 2008, for radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active duty service from January 1981 to November 1988 and from September 1989 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for an increased rating in excess of a 20 percent evaluation for the cervical spine disability.  

In a July 2008 rating decision the RO granted a temporary evaluation of 100 percent effective from January 4, 2008 to March 31, 2008, reverting to 20 percent from April 1, 2008, based on surgical treatment on January 4, 2008 necessitating convalescence.  See 38 C.F.R. § 4.30 (2011).  The 100 percent rating assigned based on surgical treatment necessitating convalescence for the period from date of claim for increase, February 25, 2008, to March 31, 2008, is not part of the current appeal.

In May 2011 the Board remanded the case to the RO for further development.  On remand, in a March 2012 rating decision the RO increased the disability rating for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, from 20 to 30 percent effective June 29, 2011; and the RO granted a separate 20 percent disability rating, effective April 7, 2008, for radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.



FINDINGS OF FACT

1.  Prior to June 29, 2011, the preponderance of the evidence is against a finding that the Veteran's residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is manifested by forward flexion of the cervical spine limited to 15 degrees or less, or by favorable ankylosis of the entire cervical spine, or by incapacitating episodes having a total duration of at least four weeks in the last year.

2.  Since June 29, 2011, the preponderance of the evidence is against a finding that the Veteran's residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is manifested by unfavorable ankylosis of the entire cervical spine, or by incapacitating episodes having a total duration of at least four weeks in the last year.

3.  Since April 7, 2008, the preponderance of the evidence is against a finding that the Veteran's radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is manifested by moderate incomplete paralysis of the upper radicular group (fifth and sixth cervicals).

4.  From April 1, 2008 to April 6, 2008, the Veteran's radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is manifested by mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals); but the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis of the upper radicular group (fifth and sixth cervicals).

5.  Since April 1, 2008, the Veteran's radiculopathy of the right upper extremity associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is manifested by mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals); but the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis of the upper radicular group (fifth and sixth cervicals).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease prior to June 29, 2011, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a disability rating in excess of 30 percent for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease for the period from June 29, 2011, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

3.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, for the period from April 7, 2008, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2011).

4.  The schedular criteria for a 20 percent disability rating for radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, have been met effective from April 1, 2008 to April 6, 2008.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2011).

5.  The schedular criteria for a 20 percent disability rating for radiculopathy of the right upper extremity associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, have been met effective April 1, 2008.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's duty to notify was satisfied by way of letters sent between March 2008 and June 2011.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his cervical spine rating claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations regarding the increased rating claim on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issues as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board concludes that findings from these examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Increased Disability Rating Claim

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the primary concern is the present level of disability, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

The RO has evaluated the appealed cervical spine disability rating under criteria for evaluating the musculoskeletal system.  See 38 C.F.R. § 4.71a.  The RO has evaluated the service-connected residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease specifically under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the spine-related diagnostic code applicable to lumbosacral or cervical strain.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  At the same time, under VA's Rating Schedule, disabilities of the spine, are to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

If intervertebral disc syndrome (under Diagnostic Code 5243) is not evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, then the General Rating Formula for Diseases and Injuries of the Spine applies, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

As it pertains to the cervical spine, under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of 20 percent prior to June 29, 2011, and in excess of 30 percent from that date, for his residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.  Also on appeal, there is a separate 20 percent disability rating in effect from April 7, 2008 for associated neurologic impairment of the left upper extremity/shoulder, which the RO identified as left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.  

Consideration of any other associated objective neurologic abnormalities is inherent in the evaluation of the cervical spine rating claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered evaluation of any separate objective neurologic abnormalities associated with the residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.  

Analysis

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from the date of claim for increase on February 25, 2008.  The evidence of record includes VA and private treatment records, and the reports of  VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the comprehensive VA examination reports.  The clinical records reviewed include reports of relevant VA examinations conducted in April 2008, December 2009, and June 2011.  


1.  Cervical Spine Disability Evaluation Based on Range of Motion

A.  Rating in excess of 20 Percent for the Period Prior to June 29, 2011

Prior to June 29, 2011, the Veteran's residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is evaluated as 20 percent disabling on the basis of range of motion.  Thus, to warrant a rating in excess of 20 percent prior to June 29, 2011 on the basis of range of motion, the evidence then must show findings productive of forward flexion of the cervical spine limited to 15 degrees or less; or of favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

When VA examined the Veteran in April 2008, the Veteran reported complaints of continuing to have a lot of neck pain even after recent C6-7 fusion in January 2008, but extremity symptoms had resolved following that surgery.  On active range of motion, flexion was from zero to 35 degrees, with pain beginning at 20 degrees and ending at 35 degrees.  On repetitive use, there was pain and additional loss of motion with range of motion limited to 30 degrees due to pain.  X-ray examination concluded with an impression of spinal fusion C5 and C6; negative for acute fracture or subluxation; and C7 not well seen on lateral view.  The examination report contains a diagnosis of: status post C5-C6 fusion; status post C6-C7 fusion with residual clinical left C7 radiculopathy; and osteoarthritis cervical spine.

When VA examined the Veteran in December 2009, the Veteran reported complaints of neck pain that was worse than before his past surgery.  He reported that the pain was a constant throbbing that becomes sharp with neck movement.  He reported complaints of associated stiffness.  He reported he had flare-ups occurring about every other day and lasting up to several hours, precipitated by neck movement and alleviated by muscle relaxants.  

On examination, the cervical spine range of motion for forward flexion was from zero to 30 degrees with pain from 20 to 30 degrees.  On repetitive testing, there was no additional limitation to the painful motion due to fatigue, weakness or incoordination; and range of motion values were unchanged from the baseline.  The examination report contains a diagnosis of: residuals of cervical fusion with resolved bilateral foraminal stenosis C5-C6; degenerative joint disease.  The examiner made findings that except as otherwise stated, there was no painful motion objectively noted; and on repetitive testing, range of motion values were unchanged from baseline testing, without pain, fatigue, weakness, or incoordination. 

In sum, none of the medical or other competent evidence on file dated prior to June 29, 2011 contains findings productive of forward flexion of the cervical spine limited to 15 degrees or less; or of favorable ankylosis of the entire cervical spine, even though there is evidence of fusion at C5-C6 and C6-C7.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Therefore, based on the foregoing, such evidence does not provide for a disability rating in excess of 20 percent for the cervical spine disability on the basis of limitation of motion at any time during the appeal period prior to June 29, 2011, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Rating in excess of 30 Percent for the Period From June 29, 2011

Effective June 29, 2011, the Veteran's cervical spine disability is evaluated as 30 percent disabling, on the basis of findings from VA examination on that date.  The report of that examination shows that the Veteran reported having had cervical spine fusion at C5/C6 in 2000 and of cervical spine fusion at C6/C7 in 2009.  The Veteran reported complaints of decreased motion, fatigue, stiffness, weakness, and pain involving the cervical spine.  He described the cervical spine pain as moderate to severe aching, and being in the lower neck on both sides and constant and always present; with radiating sharp pain down both upper lateral arms to the elbows.

On examination, the Veteran had a normal posture and position, and symmetrical in appearance.  There were no abnormal spinal curvatures.  The cervical spine manifested neutral ankylosis of part of the cervical spine, with no indications of unfavorable ankylosis, and no thoracolumbar spine ankylosis.  On range of motion study, cervical spine flexion was from zero to 35 degrees with objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations of range of motion after three repetitions.
 
Examination of the muscles of the spine showed objective abnormalities of the cervical sacrospinalis with spasm on the left and right.  There was no atrophy, guarding, or weakness, but there was pain with motion and tenderness, bilaterally.  

The examination report contains a diagnosis of: status post C5-C6 fusion; status post C6-C7 fusion; objective clinical evidence of left C7 radiculopathy secondary to status post C6-C7 fusion; and osteoarthritis cervical spine.

None of these findings are productive of unfavorable ankylosis of the entire cervical spine so as to warrant a disability rating in excess of 30 percent for the Veteran's cervical spine disability on the basis of limitation of motion.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Despite the objective finding of a cervical spine with neutral ankylosis of part of the cervical spine, there are no indications of unfavorable ankylosis of the entire cervical spine.  Moreover the range of motion study showed that cervical spine flexion was from zero to 35 degrees, albeit with objective evidence of pain on active range of motion.

There is no evidence of unfavorable ankylosis of the entire cervical spine, or of more severe symptoms.  Therefore, on the basis of limitation of motion, the evidence above does not provide for a disability rating in excess of 30 percent for the cervical spine disability at any time during the appeal period beginning from June 29, 2011, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

2.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence also does not show any extent of incapacitating episodes that would warrant an evaluation on that basis in excess of 20 percent prior to June 29, 2011, or in excess of 30 percent during the appeal period from that date.  The April 2008 VA examination report records with respect to the question of incapacitating episodes, that the Veteran was incapacitated from January 4, 2008 to January 25, 2008, totaling 28 days for surgery and recovery.  Notably the Veteran received benefits associated with a temporary total rating under 38 C.F.R. § 4.30 on the basis of that surgery and recovery.  Nonetheless, other than this period of incapacitation, there are no other indications of any other incapacitating episodes during the appeal period.

None of the evidence shows that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician totaling at least four weeks so as to warrant a disability rating of 40 percent.  That is, none of the evidence shows such incapacitating episodes to an extent as to warrant a disability rating in excess of 20 percent prior to June 29, 2011, or in excess of 30 percent from that date.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

3.  Associated Upper Extremities Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

On appeal is the issue of entitlement to an increased rating for radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, which is currently evaluated as 20 percent disabling effective April 7, 2008.  Closely related to this issue on appeal are the questions of entitlement to (1) a separate rating for radiculopathy of the left C7 associated with the cervical spine disability for the period prior to April 7, 2008, and (2) a separate rating for any right upper extremity/shoulder radiculopathy associated with the cervical spine disability.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (5th and 6th cervicals), and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8510 (2011).  Complete paralysis of the upper radicular group, which is rated as 70 and 60 percent disabling for the major and minor sides, respectively, contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  Id.  

For incomplete paralysis of major/minor sides, a disability rating of 20/20, 40/30, or 50/40 percent is assignable for mild, moderate, or severe symptoms, respectively.  Id.  Diagnostic Code 8610 refers to neuritis and Diagnostic Code 8710 refers to neuralgia, of the upper radicular group.

During the April 2008 VA examination the Veteran reported that even after his January 2008 surgery on his cervical spine, he still noted weakness in the arms, more on the left.  On motor examination, both upper extremities showed 5/5 strength except for 4/5 on the left for elbow extension (C6, C7, C8) and radial nerve (triceps muscle).  There was no evidence of muscle atrophy and tone was normal.  Relevant reflexes were all 2+ except for triceps (C6-C8) on the left, which was 1+ indicating hypoactivity.

During the December 2009 VA examination, bilateral upper extremities muscle testing was 5/5 except for left deltoid strength, which was 4+/5.  Sensation was intact to light touch and muscle stretch reflexes were 2+ in the bilateral upper extremities.

During the June 2011 VA examination, the Veteran reported having lower neck pain to both sides, with sharp pain radiating down both upper lateral arms to the elbows, and worse on the right.  Reflex examination of the upper extremities showed findings of 2+ (normal) except for triceps on the left, which was 1+ (hypoactive).  Motor examination of the upper extremities showed findings of 5 (active movement against full resistance), except for elbow extension on the left, which was 4 (active movement against some resistance).  The examination report contains a diagnosis of objective clinical evidence of left C7 radiculopathy secondary to status post C6-C7 fusion.  The examiner opined that there was evidence of left C7 radiculopathy with both weakness and reflex asymmetry, which was unchanged since the April 2008 VA examination.

Despite this opinion, which by omission suggests there is no radiculopathy on the right side, during multiple VA examinations the Veteran has made the same complaints of bilateral upper extremity pain radiating from the cervical spine.  Thus, there is competent evidence of right upper extremity symptoms reflecting radiculopathy associated with the cervical spine disability.  The Veteran is competent to describe the bilaterally symmetrical pain symptoms he perceives and associates with the cervical spine disability, which notably as to the left side, has been associated with the cervical spine disability.  See 38 C.F.R. § 3.159(a)(2).  Giving the Veteran the benefit of the doubt on this aspect of the Veteran's claim, the Board finds that the competent evidence shows right upper extremity radiculopathy associated with the cervical spine disability.  There is no competent medical evidence that specifically refutes this finding.

With respect to the extent of right and left side upper extremity radiculopathy, the Veteran is competent to provide evidence regarding the radicular-like symptoms in the bilateral upper extremities, and as to the level of severity of pain or numbness he perceives in these extremities.  38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination reports discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the cervical spine area into both upper extremities.  

The medical findings are shown to consist predominantly of sensory involvement on both sides, albeit there is a slight indication of weakness on the left side.  Nonetheless, there is no evidence of any atrophy, or other such organic changes of these upper extremities.  The involvement is essentially wholly sensory-that is symptoms of pain-as motor strength and sensation are essentially normal.

Therefore, the Board finds that with respect to the left and right sides, the description of pertinent findings on file are productive of mild incomplete paralysis in both the right and left upper extremities.  On that basis, the Board finds that the competent evidence of record warrants a disability rating of 20 percent for the right upper extremity radiculopathy, and no more.  The preponderance of the evidence is against assigning a disability rating in excess of  20 percent for both the left and right upper extremities radiculopathy associated with the cervical spine disability.  The symptoms of the right and left upper extremity radiculopathies associated with the cervical spine disability, each reflect symptoms productive of no more than mild incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8510.  

In sum the preponderance of the evidence is against granting a disability rating greater than 20 percent for either right or left upper extremity, for neurologic manifestations associated with the cervical spine disability, for any part of the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  The lay and medical evidence as discussed above does not show that the impairment of either upper extremity is productive of more than mild incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  

The Board finds that the 20 percent disability rating is warranted for both upper extremity radiculopathies throughout the appeal period from date of submission of claim on February 25, 2008.  For the radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, this constitutes a grant of 20 percent for the period prior to April 7, 2008 not covered by the temporary total rating under 38 C.F.R. § 4.30.  For the radiculopathy of the right upper extremity associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, this constitutes a grant of 20 percent for the entire appeal period, effective from February 25, 2008 not covered by the temporary total rating under 38 C.F.R. § 4.30.

4.  Other Potentially Related Objective Neurologic Abnormalities

None of the competent medical evidence on file has linked any other neurological abnormalities to the Veteran's cervical spine disability.  Notably, at the June 2011 VA examination, the examiner opined that the Veteran's headaches were not caused by or the result of the Veteran's cervical spine condition, based on the lack of an anatomical nexus between the location of the Veteran's cervical spine problem and the origination of the nociceptive impulses causing the Veteran's headaches.

There is also no medical evidence or claim that any other neurologic abnormality is associated with the cervical spine disability as radiculopathy, including such abnormalities as erectile disorder, bowel or bladder incontinence.  None is shown to be a part of a radiculopathic condition associated with the cervical spine disability.  

Based on the foregoing, the preponderance of the evidence is against a finding of any other neurologic abnormalities being associated with the service-connected cervical spine disability.  The competent evidence does not show any other objective neurologic abnormalities associated with the cervical spine disability so as to warrant a separate evaluation on that account.  



5.  Conclusions

As to the grants here, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant periods does not include any that would warrant an evaluation in excess of the ratings granted here.  As such any additional staged ratings are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the comprehensive rating criteria as discussed above contemplate the Veteran's cervical spine disability claim decided here.  The Veteran has not described any unusual or exceptional features associated with his cervical spine disability and associated bilateral upper extremity neuropathies.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.   

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is employed and on that basis a claim for TDIU is not raised.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.
 


ORDER

A disability rating in excess of 20 percent for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, for the period prior to June 29, 2011, is denied. 

A disability rating in excess of 30 percent for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, for the period from June 29, 2011, is denied. 

A disability rating in excess of 20 percent for radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, for the period from April 7, 2008, is denied.

A schedular disability rating of 20 percent for radiculopathy of the left C7 associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is granted for the period from April 1, 2008 to April 6, 2008, subject to the law and regulations governing payment of monetary benefits.

A schedular disability rating of 20 percent for radiculopathy of the right upper extremity associated with residuals, cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease, is granted from April 1, 2008, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


